

110 HR 5154 IH: American Genetic Privacy Act of 2021
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5154IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Mr. Burchett introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit commercial DNA testing services from disclosing the genetic information of United States nationals to foreign entities, and for other purposes.1.Short titleThis Act may be cited as the American Genetic Privacy Act of 2021.2.Prohibition on disclosing genetic information to China(a)ProhibitionA commercial DNA testing service may not disclose the genetic information of any individual, or any aggregate of such information, to the People’s Republic of China, or to any entity under the influence, control, or ownership of the People’s Republic of China.(b)Enforcement by Federal Trade Commission(1)Unfair or deceptive acts or practicesA violation of this section or a regulation promulgated under this section shall be treated as a violation of a regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.(2)Powers of CommissionThe Federal Trade Commission shall enforce this section and the regulations promulgated under this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made part of this section. Any person who violates this section or a regulation promulgated under this section shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act.(c)DefinitionsIn this section:(1)Commercial DNA testing serviceThe term commercial DNA testing service means any person that provides genealogical or ancestry-related information based on an individual’s DNA. (2)Genetic informationThe term genetic information means, with respect to any individual, information about such individual’s genetic tests. (3)Genetic testThe term genetic test has the meaning given such term by section 201 of the Genetic Information Nondiscrimination Act of 2008 (Public Law 110–233; 42 U.S.C. 2000ff). 